DETAILED ACTION
1. Applicant's response, filed 5 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
3. Claims 1-20 are currently pending and under examination herein.
Claims 1-20 are rejected.

Information Disclosure Statement
4. The Information Disclosure Statement filed on 5 October 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
5. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 115a and 115b in Fig. 1B; 405 in Fig. 4; 509 in Fig. 5; and 612 in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Rejections - 35 USC § 112
35 USC § 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is newly recited and necessitated by claim amendment. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “(d) determining, based on the membership of each read in each Multiple Read Bloom filter and by the one or more processors, which one or more regions of the plurality of regions the reads are aligned to”. This step requires determining where the reads in a sample are aligned based only on Multiple Read Bloom filters that are constructed using sequences found more than once in its corresponding region of the genome for each Multiple Read Bloom filter. The instant specification at pg. 21 line 5 to pg. 22, line 6 and pg. 23, line 8 to pg. 24, line 31 discloses that the a true result for membership in any Multiple Read Bloom Filter of the plurality of Multiple Read Bloom Filters results in deciding that a valid alignment is not found for the read and that a false result for membership in all Multiple Read Bloom Filter of the plurality 
It is noted that claim 15 is NOT rejected under 35 U.S.C. 112, first paragraph, because it discloses using both the One Read Bloom Filter and Multiple Read Bloom Filter results to identify where a read aligns to. 

35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 12-16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. This rejection is newly recited and necessitated by claim amendment.

Claim 14 recites “determining a read is aligned to a region when an alignment process aligns the read to the region”. Neither claim 14 nor claim 1, from which claim 14 depends, recites a positive limitation for carrying out an alignment process that aligns reads to a region. Therefore, it is unclear if this limitation is intended to require that an alignment process is carried out for all of the reads within the metes and bounds of the claimed invention or if the alignment process is not required to be carried out within the metes and bounds of the claimed invention. For examination purposes, it is interpreted that the alignment process is carried out for all of the reads within the metes and bounds of the claimed invention.

Statutory Double Patenting
8. The rejection of claims 2-4, 18, and 20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 10, and 20-21 of prior U.S. Patent No. 9,845,552 B2 is withdrawn in view of the claim amendments filed 5 October 2021. 

Non-Statutory Double Patenting
9. The rejection of claims 1, 5-17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 11-18 and 20-21 of U.S. Patent No. 9,845,552 B2 is withdrawn in view of the Terminal Disclaimer filed and approved on 5 October 2021. 

Conclusion
10. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
11. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631